In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00140-CV
                               __________________

    IN RE COMMITMENT OF CHRISTOPHER CHARLES VALSIN
__________________________________________________________________

               On Appeal from the 172nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 1002-Y
__________________________________________________________________

                          MEMORANDUM OPINION

      A jury unanimously determined beyond a reasonable doubt that Christopher

Charles Valsin is a sexually violent predator pursuant to the Sexually Violent

Predators Act. See Tex. Health & Safety Code Ann. §§ 841.001–062. Valsin presents

two issues challenging the trial court’s judgment: Valsin challenges the factual

sufficiency of the evidence to support a finding beyond a reasonable doubt that he is

a sexually violent predator and asserts he was harmed when the trial court admitted

evidence before the jury of an allegation of a prior sexual offense that a grand jury

“no billed.” See id. § 841.003(a)(2). Having reviewed the record and arguments

asserted, we affirm the trial court’s judgment.


                                          1
                                      I. Evidence

A. Sexually Violent Offense Convictions

      Valsin has two separate convictions for sexual assault of a child. The first

conviction arose from a 1996 assault against an unrelated fifteen-year-old victim

(“Gina”), when Valsin was 28 years old. 1 After entering a plea of guilty, Valsin

received deferred adjudication for the first offense. However, in 2002, after violating

multiple terms of his community supervision, he was adjudicated guilty of the

offense. 2 Valsin was convicted for a second offense of sexual assault of a child after

entering a guilty plea, which stemmed from a 2001 incident with a thirteen-year-old

victim (“Anna”) who lived in his neighborhood and was the same age as his stepson.

Valsin was around the age of 33 years at the time of the second offense. This second

offense occurred while he was on community supervision for the first offense.

B. Other Convictions

      The evidence introduced at trial also established Valsin has prior convictions

for prostitution and indecency with a child by exposure. The indecency with a child

by exposure offense involved Anna’s three-year-old cousin (“Nancy”), to which


      1
         We refer to the victims in this case using pseudonyms to protect their
identities. See Tex. Const. art. I, § 30 (granting crime victims “the right to be treated
with fairness and with respect for the victim’s dignity and privacy throughout the
criminal justice process”).
       2
          Valsin testified these violations included being unsupervised around
children, possession of pornography, missing sex offender treatment classes, and
nonpayment of fees.
                                             2
Valsin pleaded guilty. He also has a conviction for “tampering with an ID number[]”

involving possession of a weapon on which the serial number had been removed.

C. Other Arrests/Offenses Not Resulting in Convictions

      Evidence at trial showed that Valsin had been arrested for assaulting his ex-

wife, but she decided not to pursue criminal charges and no conviction resulted from

the incident. Additionally, of import to this appeal, the trial court admitted evidence,

over defense objection, that Valsin’s stepdaughter made an outcry when she was age

twelve, alleging Valsin repeatedly sexually assaulted her beginning when she was

ten years old. The grand jury ultimately no billed the charges pertaining to the

stepdaughter. The trial court overruled Valsin’s objection to this evidence but read

his requested limiting instruction to the jury multiple times throughout the

proceedings and included the limiting instruction in the formal written jury charge.

Valsin agreed he has been arrested eight to ten times in his lifetime; including for

unlawful carrying of a weapon, trespass, and multiple incidents of physical assault

against women.

D. Trial Testimony

      1. Dr. Timothy Proctor

      Forensic psychologist Dr. Timothy Proctor testified for the State. Proctor was

asked to evaluate and provide an opinion if Valsin has a behavioral abnormality that

makes him likely to engage in predatory acts of sexual violence. Proctor’s evaluation

                                           3
methodology included reviewing records from multiple sources, personally meeting

with Valsin for approximately three hours, and performing certain psychological

assessment tests. 3 Proctor testified that the records he reviewed were the same type

of materials reviewed and relied on by experts in his field.

      Proctor testified that he scored three actuarial measures, including the Static-

99R, the Risk for Sexual Violence Protocol (“RSVP”), and the Hare Psychopathy

Checklist (“PCL-R”). Proctor said there is no test that will specifically tell you if

someone has a behavioral abnormality. Proctor explained that the actuarial tests can

assist “by giving information about the person’s personality, how their mind works,

and what their risk is of committing a sexually violent offense.”

      On the Static-99R, Proctor scored Valsin as a 3, which “indicates an average

level of risk[]” compared to other sex offenders. Proctor said the Static-99R authors

identified two groups, routine and high-risk/high-needs, and Valsin is most

appropriately compared to the high-risk/high-needs group. Proctor explained that he

felt Valsin fell within the high-risk/high-needs group due to his re-offending and

multiple evaluations that determined he has a behavioral abnormality. Proctor

testified that he did not believe the Static-99R risk level of 3 was accurate, rather he


      3
        Proctor testified that he received and reviewed offense reports about sexual
offenses and other criminal behavior, court records, prison systems records
regarding his behavior, and records from mental health professionals who have
interviewed him there, some mail, phone calls that he made while incarcerated, and
depositions.
                                           4
felt Valsin would be more accurately categorized in a level just above the average

range based on the totality of the information; he described this as an “adjusted

actuarial approach[]” which meant he used the published measures only as a starting

point. He testified that there are additional risk factors that indicate someone could

be at a higher risk of re-offending. He explained the Static-99R does not account for

all risk factors but is a starting point for evaluating the person. Proctor cautioned that

just because Valsin did not score high on the Static-99R, it does not mean that he

does not suffer from a behavioral abnormality. On the PCL-R, Proctor scored Valsin

as a 19 out of 40, with the average PCL-R score being 22. Proctor testified that the

chances for re-offending for those in the high-risk/high-needs group was 14 percent

at 5 years and 22.9 percent at 10 years.

      Proctor testified that he considered convictions and allegations of assault that

did not result in convictions as pertinent to his evaluation. With respect to the

allegations by Valsin’s stepdaughter, Proctor stated that “if [the no billed offense]

were all there was in Mr. Valsin’s history, I wouldn’t put much weight on it[]” but

“when you have a history of sexual offending against children and then you have

within that this allegation . . . in the context of what we already know, is really

important[,]” and “it wasn’t just one time[,] [i]t had actually been going on since she

was 10.” Proctor testified “[t]hat’s important data that has to be considered.” He




                                            5
explained that this was important to get a “complete picture” of what was going on

with Valsin.

      Proctor defined sexual deviance as “being sexually aroused by nonconsenting

persons in some way.” Proctor testified that Valsin was sexually deviant in the past

and continues to be. In relation to a behavioral abnormality, he noted two of the most

“widely considered general risk factors are sexual deviance, and . . . antisocial

lifestyle.” Proctor explained Valsin’s past behaviors demonstrated this, and at times,

he continued to acknowledge his ongoing sexual interest in underage teenagers.

Proctor explained that sexual deviance is a chronic condition, especially sexual

attraction to children.

      Proctor discussed Valsin’s risk factors and protective factors to re-offending.

He described Valsin’s offenses and persistence after punishment as “a really

significant indicator of increased risk.” He also testified that history of supervision

problems is an additional risk factor, which Valsin had, and it can affect one’s risk

of re-offending after punishment. Proctor testified that Valsin reported having 30 or

more sexual partners, and this sexual promiscuity constitutes an additional risk

factor, which he explained shows the strength of an individual’s sexual urges and

one’s inability to regulate them. He testified these behaviors indicated Valsin “was

being driven by the sexual desires, as opposed to planning and thinking about what

he was doing.” He also noted Valsin does not have a history of stable relationships

                                          6
and he has sexually offended with others while he was in long-term relationships.

Proctor testified that despite Valsin’s representations that he has a low sex drive,

while in prison Valsin communicated with three different women about romantic

things, which shows his continued focus on sex and having multiple relationships at

the same time. Proctor said that Valsin’s protective factors against reoffending

would include his age, social support from his mother and sister, and his completion

of sex offender education. 4

      Proctor testified that he did not fully diagnose Valsin with any specific

paraphilias, which he described as various sexual disorders; however, he noted “rule-

out consideration” of pedophilia. 5 He explained that pedophilia was a sexual

attraction to prepubescent children. Proctor testified that he was very conservative

by not diagnosing Valsin with pedophilia, but he felt evidence existed to warrant it.

Although he did not consider Valsin a psychopath, Proctor diagnosed him with

“[u]nspecified personality disorder with antisocial traits” and gave a rule-out




      4
        Proctor distinguished between sex offender education and sex offender
treatment. He explained that while Valsin had completed sex offender education,
which lowered his risk some, he had not completed sex offender treatment, which
would include working through his offense cycles. He testified Valsin’s prior sex
offender treatment was not enough to significantly reduce his risk.
      5
        Proctor explained that a “rule-out” diagnosis meant “the opposite” of ruling
something out and no longer considering it; rather, he said that “while I didn’t fully
diagnose it, it certainly warrants consideration and continued consideration.”
                                           7
diagnosis of antisocial personality disorder. Proctor explained how sexual deviance

coupled with antisocial personality disorder heightens one’s risk.

      Proctor explained that Valsin’s pattern “demonstrates impairment of his

emotional and volitional capacity in controlling his behavior.” Proctor concluded

that Valsin has a behavioral abnormality that makes him likely to engage in

predatory acts of sexual violence.

      2. Valsin’s Testimony

      When Valsin testified before the jury, he admitted to some version of the

sexual assaults, but he attempted to minimize his culpability in each incident. Valsin

testified that he believed Gina was a willing participant, even though he was aware

that she could not consent because of her young age. He also testified that Anna

came to his house, took her clothes off, and asked him if he wanted to have sex. He

also explained to the jury that while he “attempted to” have sex with Anna, he

stopped himself. Valsin denied doing anything inappropriate with Nancy but said

she saw him without his shirt on while he was with Anna, and he expressed remorse

for that. Valsin admitted to the jury that he had previously accused each of the

victims of lying about their allegations.

      Valsin also admitted at trial to physically assaulting multiple women,

including his ex-wife. Valsin agreed he has convictions for prostitution and

tampering with an identification number, along with arrests for trespassing,

                                            8
unlawfully carrying a weapon, and several assaults. Valsin acknowledged having

thirty or forty sexual partners in his lifetime. Valsin also admitted to telling one of

the State’s attorneys that sex offender treatment was not beneficial to him.

      3. Dr. Michael Arambula’s Testimony

      Board-certified forensic psychiatrist Dr. Michael Arambula also testified for

the State. Arambula has been doing behavioral abnormality evaluations for over 15

years and has been involved in over 150 cases. Arambula testified that he “was asked

to review records and evaluate Mr. Valsin and to determine whether he had a

behavioral abnormality that made him likely to engage in a predatory act of sexual

violence.” Arambula described his methodology for conducting his behavioral

abnormality evaluation. This included reviewing various records, assessments, and

meeting with Valsin for over two hours. Arambula said he relied on the records to

help form his opinions in this case.

      Arambula testified that based on the information he had reviewed, Valsin has

a behavioral abnormality that makes it likely he would engage in a predatory act of

sexual violence. Arambula explained why he formed that opinion and that he was

trained to look for certain risk factors for recidivism, including sexual deviance and

the number of victims over time. He characterized this as the “chronicity” of the

sexual deviance. Arambula attached most of the clinical weight to Valsin’s sexual

misconduct over the years; specifically, the number of victims, the number of

                                          9
offending acts while on supervision, and the fact that Valsin offended despite having

received treatment. Arambula testified that he attached more weight to Valsin’s

sexual deviance and noted that he has a personality pathology with some antisocial

features. Arambula explained that antisocial personality is considered a significant

risk factor for recidivism through the literature, and while Valsin has some antisocial

traits, “his level isn’t as serious as some of the other individuals.”

      Arambula said that the research indicates that if the number of

victims/convictions is more than one, then the risk of recidivism rises substantially.

Arambula testified that there were three convictions in this case and that he looked

at other incidents, including the allegations of his stepdaughter, but he did not give

them as much weight as the convictions. He explained that two of the convictions

Valsin “picked up” after or during sex offender treatment, and literature indicates

the risk of recidivism is higher for such individuals.

      Arambula testified that he would diagnose Valsin’s condition as “sexual

deviance”, specifically “unspecified paraphilia.” He diagnosed Valsin with an

unspecified personality disorder with antisocial traits. Arambula attached most of

the weight to “the seriousness of his sexual deviance.” He agreed with the risk factors

Dr. Proctor identified. Arambula testified that Valsin did not complete sex offender

treatment; in prison, he completed an education module but “[i]t was not treatment

per se[,]” where Arambula indicated Valsin did “pretty well.” Valsin reported

                                           10
deviant sexual fantasies during the education program, but he talked through them

instead of acting on them; Arambula testified that was “not a bad thing” because

Valsin realized he could change his behavior. However, he expressed concerns about

what might happen if Valsin were not in a controlled setting like prison where there

are no underage females.

      With respect to risk factors, Arambula testified that certain things stood out to

him, including (1) the number of victims, (2) the number of acts, (3) the fact that

some of the offenses occurred while on supervision and while in treatment, (4) that

they happened over a long period of time, and (5) Valsin engaged in continued

minimization, denial, and victim-blaming. He tried to portray himself as a victim

with the girls being assertive. Arambula explained that there are no children in

prison, so the more Valsin blames, minimizes, and denies, the more he can infer

Valsin is still actively symptomatic with the sexual deviance. Arambula testified that

other risk factors included Valsin’s attitude toward women and his high sex drive.

      4. Testimony of Dr. Randy Smith

      At trial, Valsin presented video deposition testimony of psychologist, Dr.

Randy Smith, who had never testified before in a case involving a “behavioral

abnormality.” Smith received a Ph.D. in counseling psychology and has been a

licensed sex offender treatment provider since 2013. Valsin is only the second




                                         11
individual Smith has evaluated for a behavioral abnormality. In the prior case, Smith

found the individual did not have a “behavioral abnormality.”

      Smith felt there was a distinction between the “average sex offenders[]” and

“dangerous sex offenders[,]” and his job was to discuss the reasonable doubts of

whether Valsin is “one of those dangerous sex offenders.” Smith testified that he did

not feel that his job was to determine whether an individual had a “behavioral

abnormality[] per se” but to provide an opinion about whether an individual would

fall into the “[s]mall, but dangerous[]” category. Smith indicated he would look at

whether someone is violent and whether they have a likelihood of re-offending.

      Smith indicated that he considers the degree of psychopathy and static scores

as “really important” in determining whether someone has a behavioral abnormality.

Smith also looks at incidents of physical violence, which can be unassociated with

any sexual offense. Smith testified that “violence, in general, is problematic.” Smith

denied there was any evidence Valsin had a history of serious violence. He explained

that while Valsin engaged in “risky behavior[,]” he did not go out of his way to injure

someone.

      In assessing a behavioral abnormality, Smith did not believe he should look

at whether an individual has a paraphilia. He testified that it was his job to provide

an opinion to help inform the jury about whether he believed the person was more

likely to engage in this behavior. He did not believe that a person could have a

                                          12
behavioral abnormality but not be likely to engage in another sexually violent

offense; however, he testified that it would be possible for a person to be likely to

engage in a sexual offense but not have a behavioral abnormality.

      Smith opined that Valsin does not have a behavioral abnormality that makes

him likely to engage in a predatory act of sexual violence. He attributed this to

Valsin’s scores on the actuarial instruments being within the average range, “his

institutional adjustment seemed satisfactory[,]” and that Valsin had certain attributes

that make his transition to the community more likely to be successful. Smith

testified that his methodology for providing an assessment in this case included an

extensive review of records, an evaluation, scoring certain instruments, reviewing

prior instrument scores, and meeting with Valsin for about two hours. He explained

that the details of each offense were important in arriving at his opinion, because he

used those to perform his assessment. Smith testified that he reviewed and relied on

the documents in forming his opinion, including the facts contained in the various

presentencing and police reports.

      Smith said that the number and age of the victims was important. He testified

that Valsin offending against a three-year-old while in his thirties raises his risk level

and suggests a problem with impulsivity. Smith explained that this offense would

assist in determining Valsin’s difficulty controlling his behavior. He testified that

the higher the number of convictions, the greater the risk. Smith testified that the

                                           13
probation violation was “a big one[,]” and the failed period of community

supervision is taken into account when scoring Valsin on the Static-99R and the

PCL-R.

      He noted Valsin “had incredibly poor judgment, engaged in a lot of risky

behaviors, and had the best of intentions generally.” Smith testified that Valsin never

meant for anything bad to happen, he compartmentalized certain things, and he never

understood the consequences of his actions. He described Valsin as “superficially

contrite about his conduct[]” and “approachable.”

      Smith reviewed Valsin’s various convictions and how they affected his

opinion of Valsin’s risk of repeat behavior. Smith testified that Valsin had multiple

sexual encounters with Gina, and when asked whether that increased his risk, he

replied, “[y]es and no.” With respect to grooming Gina, Smith testified that it was

“emotionally violent[]” but made it less likely that Valsin would engage in physical

violence; he also felt that one who engaged in grooming was less likely to suffer

from a behavioral abnormality.

      With respect to the offenses against Anna and Nancy, Smith testified that the

fact they occurred after Valsin had already been punished for another offense

increases his risk. Smith testified Valsin told him that “I shouldn’t have touched

[Nancy].” Smith also explained that with Anna there was no physical violence, but

she reported feeling scared and Smith conceded that “emotional intimidation” was

                                          14
“pretty violent itself.” He testified these offenses occurred while Valsin was married.

Sexual promiscuity is a factor to consider regarding Valsin’s impulsiveness but does

not necessarily indicate an increased risk of reoffending.

      Smith did not include the allegations of Valsin’s stepdaughter in the victim

count because the allegations did not result in a conviction. He denied seeing

anything in the records indicating that Valsin may have intimidated his wife or

stepdaughter. He conceded that if Valsin engaged in such behavior, that fact would

affect his willingness to include the offense in his assessment.

      He saw evidence of Valsin minimizing and denying, which he characterized

as average compared to other sex offenders. He did not make any DSM diagnosis in

this case. Smith testified that one diagnosis Valsin would receive that most

incarcerated people receive is antisocial personality disorder. Smith testified that he

saw no evidence that Valsin would receive a paraphilia diagnosis, but he could “live

with” a “rule-out” diagnosis of pedophilic disorder. Smith did not believe Valsin

preferred young children, but his hypersexuality makes him a greater risk for

engaging in inappropriate sexual conduct, and Valsin engaging in sex with minors

was a sexually deviant behavior.

      Smith testified that Valsin had a domestic violence case that required Valsin

to take anger management courses and, while that concerned Smith, he did not feel

Valsin met the definition of criminal versatility and so he did not weigh it heavily in

                                          15
his assessment. Smith testified that he spoke with Valsin about his criminal history

but noted that Valsin “is not real great at taking personal responsibility.” Smith

testified that in prison, Valsin had very few infractions over a long period and, except

for one, were not major, which he felt indicated good adjustment by Valsin.

      Smith said the Static-99R was probably the best and most widely researched

instrument tool that provides an actuarial assessment of risk, but it was not enough

alone to determine if someone has a behavioral abnormality. Smith testified that he

thought the scoring range for the Static-99R was from negative 3 to 12, and he scored

Valsin at a “3.” Smith testified that there was no specific cut-off score on the Static-

99R to indicate a person suffers from a behavioral abnormality, but the “[h]igher,

the better.” Smith testified that someone with a score of “3” could still have a

behavioral abnormality. He did not use the high-risk/high-needs group for Valsin,

instead characterized him as a “standard sex offender[]” or an “average kind of sex

offender.”

      Smith also scored Valsin on the PCL-R in this case and felt it was important

to test for psychopathy. He did not equate behavioral abnormality with psychopathy

but said it helped inform his decision. Smith scored Valsin as an 18. He testified that

a score of 18 to 21 would not raise Valsin’s risk, but he acknowledged on cross-

examination that someone with a score of 18 to 21 could have a behavioral

abnormality.

                                          16
      Smith did not believe an offender who could derive benefit from sex offender

treatment would likely have a behavioral abnormality. Smith explained that Valsin

needs sex offender treatment because he has not shown that he has learned to

regulate his behavior outside of an institutional setting. Without additional treatment,

it would raise Valsin’s risk.

      Smith included Valsin’s stable work history, his job training, and family

support as protective factors. On the other hand, Smith testified that Valsin’s risk

factors included multiple victims, more than one conviction, a long history of

incarceration, hypersexuality, and poor social relationships with females.

      5. Testimony of Tonya Martin

      Tonya Martin, Valsin’s sister, testified for Valsin. She confirmed that she had

secured employment for Valsin if he were to be released. She supports her brother

and does not believe he was at any risk of re-offending in the future. Martin also

does not believe Valsin committed the offenses for which he has been convicted.

                      II. Factual Sufficiency of the Evidence

      Valsin challenges the factual sufficiency of the evidence to support the jury’s

finding that he is a sexually violent predator.

A. Standard of Review

      In examining the factual sufficiency standard of review, the Texas Supreme

Court recently held that

                                          17
       a properly conducted factual-sufficiency review in an SVP case
       requires the court of appeals to determine whether, on the entire record,
       a reasonable factfinder could find beyond a reasonable doubt that the
       defendant is an SVP. In so doing, the appellate court may not usurp the
       jury’s role of determining the credibility of witnesses and the weight to
       be given their testimony, and the court must presume that the factfinder
       resolved disputed evidence in favor of the finding if a reasonable
       factfinder could do so. If the remaining evidence contrary to the finding
       is so significant in light of the entire record that the factfinder could not
       have determined beyond a reasonable doubt that its finding was true,
       the evidence is factually insufficient to support the verdict.

In re Commitment of Stoddard, No. 19-0561, 2020 WL 7413723, at *1 (Tex. Dec.

18, 2020). In other words,

        in an SVP case where the burden of proof is beyond a reasonable doubt,
        the evidence is factually insufficient if, in light of the entire record, the
        disputed evidence that a reasonable factfinder could not have credited
        in favor of the SVP finding, along with the undisputed facts that do not
        support the finding, is so significant that the factfinder could not have
        found beyond a reasonable doubt that the statutory elements were met.
Id. at *6 (citations omitted).

B. Analysis

       The Texas Health and Safety Code defines a “sexually violent predator” as “a

repeat sexually violent offender[]” who “suffers from a behavioral abnormality that

makes the person likely to engage in a predatory act of sexual violence.” Tex. Health

& Safety Code Ann. § 841.003(a). A “[b]ehavioral abnormality” is “a congenital or

acquired condition that, by affecting a person’s emotional or volitional capacity,

predisposes the person to commit a sexually violent offense, to the extent that the

person becomes a menace to the health and safety of another person.” Id. §

                                            18
841.002(2). Sexual assault of a child is classified by statute as a “[s]exually violent

offense.” See id. § 841.002(8)(A). The trial court provided these definitions in the

jury charge.

      The evidence established that Valsin has two separate convictions for sexual

assault of a child. For the first offense against Gina, Valsin was placed on deferred

adjudication, but he failed to comply with the terms of the community supervision

and was adjudicated guilty and sentenced to prison. Thereafter, Valsin pleaded guilty

to sexually assaulting Anna. In this appeal, Valsin does not dispute that he is a repeat

sexually violent offender. See id. § 841.003(a). Therefore, we focus our inquiry on

whether the evidence was factually sufficient for a reasonable jury to find beyond a

reasonable doubt that he suffers from a behavioral abnormality that makes him likely

to engage in a predatory act of sexual violence. See id.

      The State presented two experts, one a forensic psychologist and the other a

forensic psychiatrist. Both experts opined that Valsin suffers from a behavioral

abnormality that makes him likely to engage in a predatory act of sexual violence.

This is contrasted with Valsin’s expert and psychologist, Smith, who opined that

Valsin does not suffer from such a behavioral abnormality. Proctor and Smith both

scored Valsin as a “3” on the Static-99R. The PCL-R scores that Proctor and Smith

assigned Valsin deviated by only one point. Each expert opined that someone with




                                          19
scores like Valsin on the actuarial assessments could suffer from a behavioral

abnormality.

      Each expert described his methodology in arriving at his opinions, and each

identified Valsin’s risk factors and his protective factors against reoffending. They

explained which aspects of Valsin’s history and offenses they weighed more heavily

in assessing risk, which varied among the experts. Ultimately, the State’s experts

opined that Valsin suffers from a behavioral abnormality that makes him likely to

engage in predatory acts of sexual violence, whereas Smith did not believe Valsin

suffers from such a behavioral abnormality.

      At trial, Valsin tended to minimize his conduct; however, the experts’

testimony indicated that the records contradicted much of what Valsin said about the

assaults. The experts, including Valsin’s, also agreed that Valsin was not good at

accepting responsibility for his conduct. The State’s experts heavily weighed

Valsin’s sexual deviance in assessing his future risk as well as antisocial personality

traits, which all three experts agreed Valsin displayed. While none of the experts

firmly diagnosed Valsin with pedophilia, Proctor had given him a “rule-out”

diagnosis of pedophilia and characterized that as a “conservative” diagnosis. Smith

testified he does not provide a DSM diagnosis when conducting his evaluations. All

three experts noted that Valsin engaged in hypersexual and risky behaviors. Proctor

and Arambula testified that while on probation, Valsin failed to complete his sexual

                                          20
offender treatment and re-offended, which were significant risk factors in their

assessment. Smith similarly acknowledged that re-offending while on probation

raised Valsin’s risk, and failure to obtain additional sex offender treatment would

raise Valsin’s risk of reoffending.

      Valsin argues in his brief that “[t]he evidence was factually insufficient to

sustain the verdict” and that “[l]ooking at the case in a neutral light there is

insufficient reason to believe that Mr. Valsin will pose such a risk that his continued

confinement is justified[;]” however, the Texas Supreme Court rejected this

approach. See Stoddard, 2020 WL 7413723, at *1 (noting that “weigh[ing] all the

evidence in a neutral light” was the incorrect standard of review). Valsin further

contends that “[h]e hardly has displayed the ‘pattern of violent offenses’

contemplated in the limitation of civil commitment ‘only to a member of a small

group of extremely dangerous sex offenders.’” (Internal quotations omitted.) The

Texas Supreme Court also rejected this argument, noting that this “language,

contained in the Act’s legislative findings, is not part of the statute’s definition of

‘sexually violent predator’ and was not an element the jury was required to find.” Id.

at *8 (citations omitted).

      The jury heard conflicting opinions from the State’s experts and Valsin’s

expert about whether Valsin suffers from a behavioral abnormality. As the Court

explained in Stoddard, a reviewing court does not usurp the jury’s role to determine

                                          21
the credibility of the witnesses or the weight to be given their testimony. See

Stoddard, 2020 WL 7413723, at *1. We presume that the jury resolved disputed

evidence in favor of the finding and determined the State’s experts were more

credible, giving more weight to that testimony. See id. After examining the entire

record, we cannot say that “the disputed evidence that a reasonable factfinder could

not have credited in favor of the SVP finding, along with the undisputed facts that

do not support the finding, is so significant that the factfinder could not have found

beyond a reasonable doubt that the statutory elements were met.” See id. at *6.

Accordingly, the evidence was factually sufficient, and we overrule this issue.

        III. Admission of Evidence of Prior “No Billed” Sexual Assault

      Valsin also challenges the admission of testimony regarding a prior “no

billed” sexual offense against his stepdaughter. Specifically, Valsin contends that

discussion of a “no billed” charge against him “was substantially more unfairly

prejudicial than probative and should not have been permitted.”

A. Standard of Review

      We review a trial court’s evidentiary rulings for an abuse of discretion.

Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 906 (Tex. 2000); In re

Commitment of Tesson, 413 S.W.3d 514, 519 (Tex. App.—Beaumont 2013, pet.

denied); In re Commitment of Salazar, No. 09-07-00345-CV, 2008 WL 4998273, at

*7 (Tex. App.—Beaumont Nov. 26, 2008, pet. denied) (mem. op.). If a trial court

                                         22
acts without reference to any guiding rules and principles, or if it acts arbitrarily and

unreasonably, it is considered an abuse of discretion. See E.I. du Pont de Nemours

& Co., Inc. v. Robinson, 923 S.W.2d 549, 558 (Tex. 1995). We will not reverse a

jury’s verdict unless the trial court’s erroneous admission of evidence probably

caused the rendition of an improper judgment. See Tex. R. App. P. 44.1(a)(1);

Tesson, 413 S.W.3d at 519.

B. Applicable Law

      In SVP civil commitment proceedings, experts may disclose details regarding

the underlying facts or data they relied upon in arriving at their opinion, including

the details of adjudicated and unadjudicated sexual assaults. See Tex. R. Evid.

705(a); In re Commitment of Stuteville, 463 S.W.3d 543, 554-56 (Tex. App.—

Houston [1st Dist.] 2015, pet. denied); see also In re Commitment of Langford, No.

01-18-01050-CV, 2019 WL 6905022, at *3 (Tex. App.—Houston [1st Dist.] Dec.

19, 2019, no pet.) (mem. op.). The rationale for this is that an expert’s explanation

of the underlying facts and how those facts shaped his or her evaluation “assists the

jury in weighing the expert’s opinion that the person has a behavioral abnormality,

which is the ultimate issue that the jury must determine.” Langford, 2019 WL

6905022, at *3 (citing Stuteville, 463 S.W.3d at 555; In re Commitment of Talley,

522 S.W.3d 742, 748–49 (Tex. App.—Houston [1st Dist.] 2017, no pet.)).




                                           23
      Texas Rules of Evidence 403 and 705 govern the admission of this type of

evidence. See generally Tex. R. Evid. 403, 705. Rule 705(d) provides:

      If the underlying facts or data [that the expert relied on] would
      otherwise be inadmissible, the proponent of the opinion may not
      disclose them to the jury if their probative value in helping the jury
      evaluate the opinion is outweighed by their prejudicial effect. If the
      court allows the proponent to disclose those facts or data the court must,
      upon timely request, restrict the evidence to its proper scope and
      instruct the jury accordingly.
Tex. R. Evid. 705(d). When a trial court provides the jury a limiting instruction, we

presume the jury followed it. In re Commitment of Day, 342 S.W.3d 193, 198–99

(Tex. App.—Beaumont 2011, pet. denied); see also Golden Eagle Archery, Inc. v.

Jackson, 116 S.W.3d 757, 771 (Tex. 2003) (stating that unless the record

demonstrates otherwise, appellate courts must presume the jury followed the trial

court’s instructions); In re Commitment of Alvarado, No. 09-13-00217-CV, 2014

WL 1285136, at *11 (Tex. App—Beaumont Mar. 27, 2014, pet. denied) (mem. op.).

      Likewise, Rule 403 allows for the exclusion of relevant evidence if its

“probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

or needlessly presenting cumulative evidence.” Tex. R. Evid. 403. “Evidence is

unfairly prejudicial when it has an undue tendency to suggest that a decision be made

on an improper basis, commonly, but not necessarily, an emotional one.” In re

Commitment of Anderson, 392 S.W.3d 878, 882 (Tex. App.—Beaumont 2013, pet.
                                         24
denied). Under Rule 403, we conduct a balancing test considering whether: “(1) the

probative value of the evidence; (2) the potential of the evidence to impress the jury

in some irrational way; (3) the time needed to develop the evidence; and (4) the

proponent’s need for the evidence.” Langford, 2019 WL 6905022, at *4 (citations

omitted).

C. Analysis

      In prior SVP commitment cases, we have considered challenges to the

evidence of uncharged offenses, and each time we have held the trial court acted

within its discretion in admitting evidence of uncharged conduct the expert

considered in forming an opinion regarding whether a person has a behavioral

abnormality. See In re Commitment of Vicario, No. 09-14-00003-CV, 2015 WL

575156, at *4 (Tex. App.—Beaumont Feb. 12, 2015, no pet.) (mem. op.); In re

Commitment of Womack, No. 09-13-00552-CV, 2015 WL 474325, at *3 (Tex.

App.—Beaumont Feb. 5, 2015, no pet.) (mem. op.); In re Commitment of Turner,

No. 09-13-00402-CV, 2014 WL 4460415, at *1 (Tex. App.—Beaumont Sept. 11,

2014, no pet.) (mem. op.); Alvarado, 2014 WL 1285136, at *11; In re Commitment

of King, No. 09-13-00255-CV, 2014 WL 346109, at *2–3 (Tex. App.—Beaumont

Jan. 23, 2014, no pet.) (mem. op.); Tesson, 413 S.W.3d at 519–521; Day, 342 S.W.3d

at 197–99.




                                         25
      The State’s experts discussed allegations that Valsin repeatedly sexually

assaulted his ten-year-old stepdaughter. Both experts explained how that factored

into their evaluation of Valsin and their ultimate opinion that he has a behavioral

abnormality that makes it likely he would engage in a predatory act of sexual

violence. Specifically, Proctor explained that he considered the stepdaughter’s

allegations against Valsin because it tended to be in alignment with his overall

pattern of behavior. It also went to Valsin’s “persistence after punishment[,]” which

Proctor indicated was a risk factor. He further described how that, along with

Valsin’s convictions, was factored into his rule-out diagnosis of pedophilia and

sexual deviance, which Proctor considered to be Valsin’s biggest risk factors for

reoffending. Arambula testified that he “considered the allegation” by the

stepdaughter but did not give it as much weight as he did the actual convictions.

Smith testified that he did not consider the stepdaughter in the victim count because

there was not a conviction associated with her allegations.

      Based on the foregoing, we cannot conclude that the “probative value in

helping the jury evaluate the opinion is outweighed by [its] prejudicial effect.” See

Tex. R. Evid. 705(d). With respect to a 403-balancing analysis, the evidence was

highly probative of how each expert, particularly Proctor, arrived at his opinion.

While there may have been some risk that allegations that Valsin sexually assaulted

his stepdaughter would impress the jury in some irrational way, in the context of an

                                         26
SVP trial where evidence showed Valsin pleaded guilty to sexually assaulting two

other children and an indecency offense against a three-year-old, we view this risk

as slight. The time taken to develop this evidence was minimal. Finally, the State’s

need for the evidence was great, as it went to explaining what the experts considered

as Valsin’s overall offense pattern and persistence after punishment.

      Valsin also requested the following limiting instruction:

             Hearsay is a statement that the declarant does not make while
      testifying at the current trial and a party offers in evidence to prove the
      truth of the matter asserted in the statement. Generally, hearsay
      information is not admissible. TRE 801(d).
             Certain hearsay information contained in records reviewed by the
      expert may be admitted before you through expert testimony. Such
      hearsay information is admitted only for the purpose of showing the
      basis of the expert’s opinion, and to allow you to assess the weight and
      credibility of the expert’s opinion. However, this hearsay information
      cannot be considered as evidence to prove the truth of the matter
      asserted. TRE 705(d)

(Internal quotations omitted.) Pursuant to Rule 705(d), the trial court read Valsin’s

requested limiting instruction on three separate occasions during the proceedings

and included it again in the written jury charge. Valsin never objected to the

instruction. See Alvarado, 2014 WL 1285136, at *11 (noting defendant never

objected to the requested limiting instruction). We presume the jury followed this

limiting instruction in reaching their verdict. Day, 342 S.W.3d at 199.

      Having concluded that the trial court did not abuse its discretion by permitting

evidence of a no billed offense because it went to the expert’s conclusion and

                                          27
presuming the jury followed the trial court’s limiting instruction, we overrule this

issue.

                                     IV. Conclusion

         We conclude the trial court did not abuse its discretion by allowing the experts

to discuss allegations of a no billed prior sexual assault by Valsin, and factually

sufficient evidence supports the jury’s finding that Valsin is a sexually violent

predator. Having overruled both issues, we affirm the trial court’s judgment and

order of commitment.

         AFFIRMED.

                                                       _________________________
                                                            CHARLES KREGER
                                                                 Justice

Submitted on April 30, 2020
Opinion Delivered February 11, 2021

Before Kreger, Horton, and Johnson, JJ.




                                            28